IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COLLEEN DELUCA,                             :   No. 389 MAL 2020
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
MOUNTAINTOP AREA JOINT SANITARY             :
AUTHORITY AND THOMAS G. KEIPER,             :
                                            :
                   Respondents              :

COLLEEN DELUCA,                             :   No. 390 MAL 2020
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
MOUNTAINTOP AREA JOINT SANITARY             :
AUTHORITY AND THOMAS G. KEIPER,             :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 19th day of April, 2021, the Petition for Allowance of Appeal is

DENIED.   Petitioner’s Application to Consolidate Appeals filed at 390 MAL 2020 is

DENIED as moot.